Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-15-00080-CR

                                  Jerry Lee TRIGO,
                                       Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 229th Judicial District Court, Duval County, Texas
                            Trial Court No. 14-CRD-52
                    Honorable Ana Lisa Garza, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED August 26, 2015.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice